DETAILED ACTION
Election/Restrictions
Claims 2, 3, 6, 8, 36, 43, 52, 53 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 October 2022.

Information Disclosure Statement
The information disclosure statement filed 17 April 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but one of the references referred to therein has not been considered.

Specification
The abstract of the disclosure is objected to because “[t]he invention provides” (line 1) is redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 1, 11, 15, 18, 19 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method; however, claim 1 and its dependents have numerous positive recitations to two different products therein.  It is unclear if the claims are intended to be directed to a method of maintaining or some combination of a turf, robot and method of maintaining.  A claim may be directed to a product or a process, but not both.  These claims have been treated as a method for maintaining, with the artificial turf as intended use only.  
Claim 31-33, which essentially include recitations directed only to products, have not been further treated on the merits.
	Claims 15, 18, 19 and 28-30 are rejected at least because of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 15, 18, 19 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Popp (Germany 10 2011 055 764).
Popp discloses a method of brushing an artificial surface (14) using a robot (12).  The brushing is performed dependent upon the grain data (abstract, for example).  The memory for storing grain data is deemed inherent for operation; further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included this memory in order to ensure proper operation.  The method of Popp is used on a carpet; however, the examiner takes Official notice it is known to brush artificial turf.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the method of Popp on artificial turf in order to clean the turf.
Regarding claims 11 and 15, the examiner takes Official notice that it is known to use positioning systems (GPS, for example) and optical systems with maintenance systems in order to more precisely and comprehensively treat a substrate.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a positioning system as claimed.
Regarding claims 18 and 19, the examiner takes Official notice that it is used to usage meters in order to ensure proper maintenance intervals.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included a usage meter.  Regarding the invoice, there is nothing patentable in generating invoices.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have generated an invoice in order to suit a particular application.
Regarding claim 28, given the performance based on grain data, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the data in order to brush in any manner desired.
Regarding claim 29, Popp is clearly not intended for a single surface, but can be used on a surface as desired by the user.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the device on a plurality of surfaces in order to maintain a plurality of surfaces.
Regarding claim 30, the examiner takes Official notice that it is well known to use RFID readers in order to effectively and efficiently convey data.  Given the usage of grain data with Popp, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included reader as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach maintenance devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671


/GARY S HARTMANN/Primary Examiner, Art Unit 3671